Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment (this “Agreement”) to the Credit Agreement (as defined
below) is dated as of October 16, 2014, and effective in accordance with
Section 3 below, by and among CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., a
Delaware corporation (“Holdings”), CONSOLIDATED COMMUNICATIONS, INC., an
Illinois corporation (the “Borrower”), the Subsidiary Loan Parties, the Lenders
party hereto (the “Consenting Lenders”) pursuant to an authorization in the form
attached hereto as Exhibit A (each, a “Lender Authorization”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent.

 

STATEMENT OF PURPOSE:

 

Holdings, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Second Amended and Restated Credit Agreement dated as of
December 23, 2013 (as amended, supplemented or otherwise modified as of the date
hereof, the “Credit Agreement”).

 

The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein.  Subject to
the terms and conditions set forth herein, the Administrative Agent and each of
the Consenting Lenders have agreed to grant such request of the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.            Capitalized Terms.  All capitalized undefined terms used in this
Agreement (including, without limitation, in the introductory paragraph and the
statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement.

 

2.                                    Amendments.  Subject to the terms and
conditions set forth herein and the effectiveness of this Agreement in
accordance with its terms, the parties hereto agree that the Credit Agreement is
amended by:

 

(a)                               amending Section 1.01 of the Credit Agreement
by adding the following defined terms in proper alphabetical order:

 

“‘2020 Senior Notes’ means the Borrower’s 10.875% senior notes due 2020 issued
pursuant to that certain Indenture dated as of May 30, 2012 (as amended or
supplemented prior to the Restatement Date, the “Existing Indenture”) among the
Borrower (as successor by merger to Consolidated Communications Finance Co.),
Holdings, the Subsidiary Loan Parties party thereto and Wells Fargo, as trustee,
and any additional series or class of notes issued from time to time under the
Existing Indenture.

 

‘Existing Indenture’ has the meaning assigned to such term in the definition of
2020 Senior Notes.

 

‘Enventis Inventory Financing’ means that certain inventory financing
arrangement entered into by Enterprise Integration Services, Inc. (“EIS”)
pursuant to that certain Inventory Credit Agreement dated as of October 16, 2014
by and between EIS and GE Commercial Distribution Finance Corporation.

 

1

--------------------------------------------------------------------------------


 

‘First Amendment’ means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of October 16, 2014, by and among Holdings,
the Borrower, the Subsidiary Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent.”

 

(b)                              amending Section 1.01 of the Credit Agreement
by amending the definition of “Consolidated Indebtedness” to insert the phrase
“and any Indebtedness permitted pursuant to Section 6.01(a)(xvi)” immediately
after the reference to “Net Hedging Obligations” therein;

 

(c)                               amending Section 1.01 of the Credit Agreement
by amending the definition of “Permitted Escrow Debt” to (i) insert the word
“and” immediately before clause (b) of such definition and (ii) delete the word
“permanent” in clause (b) of such definition;

 

(d)                              amending Section 2.16 of the Credit Agreement
by inserting the following new clause (k):

 

“(k)                       For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the First Amendment, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as
“grandfathered obligations” within the meaning of Section 1.1471-2(b)(2)(i) of
the United States Treasury Regulations.”

 

(e)                               amending Section 6.01(a)(ii) of the Credit
Agreement by (i) deleting the words “debt securities” at the start of such
Section and inserting the word “Indebtedness” in lieu thereof and (ii) amending
and restating clause (B) thereof as follows:

 

“(B) not mature or require any payment of principal thereof prior to the Initial
Term Loan Maturity Date (provided that a customary bridge facility that matures
inside such date, but is subject to a conversion to extended term loans and
exchange notes that mature beyond such date shall be deemed to comply with this
clause (B))”;

 

(f)                                amending Section 6.01(a)(v) of the Credit
Agreement to insert the phrase “(other than a Guarantee of the Enventis
Inventory Financing)” immediately after the second reference to “Subsidiary Loan
Party” therein;

 

(g)                               amending Section 6.01(a)(ix) of the Credit
Agreement by deleting the words “fixed or capital” from such Section;

 

(h)                              amending Section 6.01(a)(xvi) of the Credit
Agreement by deleting the words “[Intentionally Omitted]” from such Section and
replacing them with the following:

 

“obligations, liabilities and Indebtedness arising in connection with the
Enventis Inventory Financing (including, without limitation, any Guarantee
thereof by Holdings); provided that (A) the Enventis Inventory Financing and all
obligations, liabilities and Indebtedness (including, without limitation, the
Guarantee by Holdings) with respect thereto shall at all times be unsecured and
shall not be recourse to any Loan Party or any Subsidiary or their respective
assets or properties (other than Enterprise Integration Services, Inc. and, to
the extent of its Guarantee, Holdings); (B) the aggregate amount of the
obligations, liabilities and Indebtedness of Enterprise Integrated
Services, Inc. and Holdings

 

2

--------------------------------------------------------------------------------


 

thereunder shall not at any time exceed $25.0 million and (C) the terms and
conditions (including, without limitation, the terms and conditions of the
Guarantee by Holdings) shall be reasonably satisfactory to the Administrative
Agent;”

 

(i)                                  amending Section 6.01(a)(xviii) of the
Credit Agreement by (i) deleting the phrase “, in each case on terms and
conditions satisfactory to the Administrative Agent” from the first paragraph of
such Section and (ii) replacing the reference to “one year” in clause (D) of
such Section with “120 days”;

 

(j)                                  amending Section 6.03(a) of the Credit
Agreement by amending and restating clause (iii) thereof as follows:

 

“(iii) any Subsidiary may merge with or into an entity in a Permitted
Acquisition in a transaction in which the surviving entity is (A) a Loan Party
or (B) a wholly owned Subsidiary of the Borrower which shall become a Loan Party
in accordance with Sections 5.11, 5.12 and 5.16”;

 

(k)                              amending Section 6.09 of the Credit Agreement
by amending and restating clause (iv) thereof as follows:

 

“limitations in any indenture or similar agreement governing any Indebtedness
issued pursuant to Section 6.01(a)(ii) or Section 6.01(a)(xviii) or the Existing
Indenture (provided that, in each case, such limitations shall not be more
restrictive than the limitations set forth in the Loan Documents)”;

 

(l)                                  amending Section 6.10 of the Credit
Agreement by amending and restating such Section as follows:

 

“Section 6.10           Amendments or Waivers of Certain Documents.  The Loan
Parties will not, and will not permit any Subsidiary to, directly or indirectly,
amend or otherwise change (or waive) the terms of any Organic Document, any
document governing any Indebtedness outstanding as of the Restatement Date, any
document governing any Indebtedness issued pursuant to Section 6.01(a)(xviii),
the Existing Indenture or any other document governing the 2020 Senior Notes or
any agreement set forth on Schedule 6.08(v), in each case, in a manner
materially adverse to the Lenders.”; and

 

(m)                          amending Schedule 6.01(a)(iii) by deleting the word
“None” and inserting “The 2020 Senior Notes outstanding as of the Restatement
Date.” in lieu thereof.

 

3.            Conditions to Effectiveness.  Upon the satisfaction or waiver of
each of the following conditions, this Agreement shall be deemed to be
effective:

 

(a)                               the Administrative Agent shall have received
counterparts of this Agreement (including by way of Lender Authorizations)
executed by the Administrative Agent, the Consenting Lenders constituting
Requisite Lenders and each of the Loan Parties;

 

(b)                              the Administrative Agent shall have received a
fully executed copy of the final documentation with respect to the Enventis
Inventory Financing (as defined in the Credit Agreement, as amended hereby),
including, without limitation, the documentation evidencing the

 

3

--------------------------------------------------------------------------------


 

Guarantee by Holdings, in each case in form and substance reasonably
satisfactory to the Administrative Agent;

 

(c)                               the Borrower shall have paid to the
Administrative Agent (or its applicable affiliate), for the account of each
Consenting Lender (including Wells Fargo) that executes and delivers this
Agreement to the Administrative Agent (or its counsel) on or prior to 5:00 p.m.
(Eastern Time) on October 14, 2014, an amendment fee in an amount equal to 0.05%
of the sum of the Revolving Commitments and outstanding Term Loans of each such
Consenting Lender as of the date hereof; and

 

(d)                              the Administrative Agent and the Arranger shall
have been paid or reimbursed for all fees and out-of-pocket charges and other
expenses incurred in connection with this Agreement, including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent.

 

4.            Effect of this Agreement.  Except as expressly provided herein,
the Credit Agreement and the other Loan Documents shall remain unmodified and in
full force and effect.  Except as expressly set forth herein, this Agreement
shall not be deemed (a) to be a waiver of, or consent to, a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document, (b) to prejudice any other right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with Holdings, the Borrower, any Subsidiary Loan Party
or any other Person with respect to any waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Loan Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand.  References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
“Credit Agreement” shall be deemed to be references to the Credit Agreement as
modified hereby.

 

5.            Representations and Warranties/No Default.  By its execution
hereof,

 

(a)                               the Borrower represents and warrants that the
representations and warranties contained in each Loan Document (including this
Agreement) are true and correct on and as of the date hereof, other than any
such representations or warranties that, by their express terms, refer to an
earlier date, in which case they shall have been true and correct on and as of
such earlier date and that no Default or Event of Default has occurred and is
continuing as of the First Amendment Effective Date; and

 

(b)                              each Loan Party hereby certifies, represents
and warrants to the Administrative Agent and the Lenders that:

 

(i)                                  it has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms and the transactions contemplated hereby; and

 

(ii)                              this Agreement and each other document
executed in connection herewith has been duly executed and delivered by the duly
authorized officers of each

 

4

--------------------------------------------------------------------------------


 

Loan Party, and each such document constitutes the legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.

 

6.            Miscellaneous.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.

 

7.            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.            Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery by telecopier or
electronic mail of an executed counterpart of a signature page to this Agreement
or Lender Authorization shall be effective as delivery of an original executed
counterpart of this Agreement.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.  By its execution hereof,
each Loan Party (a) acknowledges and consents to all of the terms and conditions
of this Agreement, (b) affirms all of its obligations under the Loan Documents,
(c) affirms that each of the Liens granted in or pursuant to the Loan Documents
are valid and subsisting, (d) agrees that this Agreement shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents and (e) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge such Person’s
obligations under the Loan Documents.

 

 

BORROWER:

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

GUARANTORS:

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC., as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS ENTERPRISE SERVICES, INC., as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS SERVICES COMPANY, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

First Amendment to Second Amended and Restated Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

CONSOLIDATED COMMUNICATIONS OF FORT BEND COMPANY, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS OF TEXAS COMPANY, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

CONSOLIDATED COMMUNICATIONS OF PENNSYLVANIA COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

SUREWEST COMMUNICATIONS, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

SUREWEST LONG DISTANCE, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

First Amendment to Second Amended and Restated Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUREWEST TELEVIDEO, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

SUREWEST KANSAS, INC., as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

SUREWEST TELEPHONE, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

 

 

 

 

SUREWEST FIBER VENTURES, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Steven L. Childers

 

Name:

Steven L. Childers

 

Title:

CFO / SVP

 

First Amendment to Second Amended and Restated Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent on behalf of
itself and each Consenting Lender

 

 

 

 

 

By:

/s/ Kieran Mahon

 

Name:

Kieran Mahon

 

Title:

Vice President

 

First Amendment to Second Amended and Restated Credit Agreement

Consolidated Communications, Inc.

Signature Page

 

--------------------------------------------------------------------------------